also claimed that the charging document did not list a specific age of the
                   victim, the offense took place in California, counsel was ineffective, he was
                   entitled to additional presentence credit, and the judgment of conviction is
                   not final because it does not state the cost of the psychosexual exam. We
                   decline to consider the merits of these claims as they fell outside the
                   narrow scope of claims permissible in a motion to correct an illegal
                   sentence. See Edwards, 112 Nev. at 708, 918 P,2d at 324. Accordingly, we
                   conclude that the district court did not err in denying appellant's motion,
                   and we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                                                       J.
                                                       Parraguirre


                                                      —   Thn)1A-1   4724              J.
                                                       Douglas




                         2We have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
         Of
      NEVADA
                                                           2
(0) I 947A    en
                 cc: Hon. Robert W. Lane, District Judge
                      Brian Eugene Lepley
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e